DETAILED ACTION
This is an Office action based on application number 16/497,411 filed 19 July 2019, which is a national stage entry of PCT/EP2018/054642 filed 26 December 2018, which claims priority to DE10 2017 203 066.6 filed 24 February 2017. Claims 1-18 are pending.
Amendments to the claims, filed 1 August 2019, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 15, as amended, recites a method for securing movable parts on printers, copiers, or household appliances comprising the step of applying an adhesive tape according to claim 1 between the movable parts in lines 1-5. The specification does not provide antecedent basis for such a method that involves the application of an adhesive between movable parts and other movable parts or between movable parts and the printers, copiers, or household appliances. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
Claim 1 recites the broad recitation of “a propylene polymer matrix which comprises a propylene homopolymer” in lines 8-9, and the claim also recites “further preferably including a preferably random propylene copolymer having a comonomer which is selected from ethylene or C4 to C10 α-olefins, the comonomer content of the propylene polymer matrix not being more than 15 wt%” in lines 8-10, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. In other words, it is unclear if 
	For the purpose of prosecution, the inclusion of the random propylene copolymer ins the propylene polymer matrix is construed to be optional.

Claims 2-18 do not sufficiently alleviate the deficiencies of parent claim 1 and are rejected under the same rationale.

Claim 5 further recites the limitation “the propylene homopolymer comprises granules whose only polymer is propylene” in line 3. Particularly, it is unclear if the propylene homopolymer is present in granulated form in the adhesive tape carrier, or if granules of propylene homopolymer are used to form the propylene polymer matrix.
	For the purpose of prosecution, the limitation is interpreted as the use of granules of propylene homopolymer to form the propylene polymer matrix.

Claim 9 further recites the limitation “the degree of crystallinity of component ii) is 0.1” in line 3. Specifically, it is unclear how crystallinity is quantified by the claim. The prior art is replete with examples wherein crystallinity of an elastomer in the form of an ethylene-propylene copolymer is reported in terms of a percentage (see Saito et al. (US Patent No. 5,438,091) at col. 7, lines 19-35). It is unclear if the value recited by the instant claim is an absolute value or a percentage.
	For the purpose of prosecution, the crystallinity value of the instant claim is considered to mean a crystallinity percentage of 10%.

Claim 10 further recites the limitation “the extruded primary film” in line 3. There is insufficient antecedent basis for the limitation in the claim and in the claim from which it depends.
	For the purpose of prosecution, “the extruded primary film” is construed to refer to the monoaxially oriented film of claim 1.

Claim 15 further recites the limitation of a “method of securing movable parts on printers, copiers, or household appliances comprising the step of applying an adhesive tape according to claim 1 between the movable parts” in lines 1-5. It is unclear where the adhesive tape is applied, e.g., is the tape applied between movable parts and other movable parts or is the tape applied between movable parts and stationary parts of said printers, copiers, or household appliances.
	For the purpose of prosecution, any recitation of the use of an adhesive tape to secure movable parts is construed to meet the limitations of the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 

Claim 6 recites the limitation “wherein ethylene is selected as comonomer in the propylene copolymer, with an ethylene-propylene ratio of 0.9:1 to 1:1.1” in lines 2-4. However, parent claim 1 recites that the random propylene copolymer having a comonomer selected from ethylene only has a content in the propylene polymer matrix being not more than 15 wt%; therefore, the ratio recited by the instant claim would be much greater than the amount set forth in the parent claim.
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-2 and 5-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lange et al. (WIPO International Publication No. WO 2015/118138 A1 with English language equivalent US Patent Application Publication No. US 2016/0355707 A1 used as a translation) (Lange) in view of Saito et al. (US Patent No. 5,438,091) (Saito).

Regarding instant claims 1:
	Lange discloses an adhesive tape comprising a carrier film, said adhesive tape having a first and second side, and an adhesive is applied to the first side (Claim 1).
	Lange further discloses that the film is a monoaxially oriented film comprising at least 50% of a polypropylene homopolymer (Claim 1); 10-25% by weight and 10 to 20 wt% of an ethylene propylene rubber (EPR) (Claim 6), Lange identifies as an elastomer (paragraph [0080]).
	As discussed above, the random propylene copolymer recited by the claim is optional.
	The combination of the propylene homopolymer and the EPR is construed to meet the claimed propylene polymer composition. Further, Lange characterizes that the compatibility of polypropylene and polyethylene-containing polymers is limited, thereby forming distinct phases, as required by the claim. Furthermore, since Lange is silent with regard to the monoaxially oriented sheet comprising anything other than the combination of the propylene polymer composition, Lange is construed to meet the limitation that the film comprises at least 95 wt% of the propylene polymer composition.
	Lange is silent regarding the ethylene content of the of the EPR.
	However, Saito discloses ethylene-α-olefin copolymer elastomers inclusive of ethylene-propylene copolymer elastomer (EPR) having an ethylene content of 50-90 mol% (col. 5, lines 28-44). Saito teaches that by blending a propylene-containing 
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use the specific EPR rubber having a specific ethylene content of Saito in the composition of Lange. The motivation for doing so would have been that the specific EPR of Saito meets Lange’s desire for an EPR elastomer while also providing to the propylene-containing composition beneficial properties inclusive of well balanced impact resistance, ductility, mechanical strength, and thermal deformation resistance.
	Therefore, it would have been obvious to combine Saito with Lange to obtain the invention as specified by the claim.

Regarding instant claim 2, while it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of” is construed as equivalent to “comprising”. Further, the burden is on the Applicant to show that the additional ingredients in the prior art would in fact be excluded from the claims and that such ingredients would materially change the characteristics of the applicant' s invention. See MPEP § 2111.03.

Regarding instant claim 5, Lange further discloses that the polypropylene homopolymer comprises granules whose only polymer is polypropylene (Claim 3).

Regarding instant claim 6, as discussed above, the random copolymer of claim 1 is an optional component. As Lange positively discloses the require propylene homopolymer, Lange meets the limitations of the instant claim.

Regarding instant claim 7, Saito further discloses that the EPR elastomer has an ethylene content of 50-90 mol%, and more preferably, the content is 70-80 mol% (col. 5, lines 36-46).

Regarding instant claim 8, Saito further discloses that the EPR elastomer has a melting point of 10-50ºC (col. 8, lines 12-23).

Regarding instant claim 9, Saito further discloses a specific EPR elastomer having a degree of crystallinity of 10-20% (col. 7, lines 20-25); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 10, Lange further discloses that a draw ratio on the orientation of an extruded primary film in the machine direction is 1:5 to 1:9 (Claim 9).

Regarding instant claim 11, Lange further discloses that the thickness of film is between 40 and 150 µm (Claim 10).

Regarding instant claim 12, Lange further discloses that the adhesive is made from natural rubbers or a blend of natural rubbers and synthetic rubbers (Claim 14). 

Regarding instant claim 13, Lange further discloses that the adhesive comprises one or more tackifier resins (Claim 1).

Regarding instant claim 14, Lange further discloses that the adhesive comprises at least one UV protectant and other blending components (Claims 16 and 21).

Regarding instant claim 15, Lange further discloses a method for securing movable parts on printers, copiers, and household appliances comprising a step of applying an adhesive tape (Claim 17).

Regarding instant claim 16, Lange further discloses a method for bundling and palletizing cardboard-boxed items comprising a step of applying an adhesive tape (Claim 17).

Regarding instant claim 17, Lange further discloses that the tackifier resins are resins comprising hydrogenated, partially hydrogenated, or unhydrogenated hydrocarbon resins; terpene phenols; or rosin esters (Claim 15).

Regarding instant claim 18, Lange further discloses that the further blend components are selected from plasticizers, aging inhibitors, processing assistants, fillers, dyes, optical brighteners, stabilizers, and endblock reinforcer resins (Claim 21).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lange in view of Saito as applied to claim 1 above, and further in view of Henderson et al. (European Patent Application EP 1 376 516 A1) (Henderson).

Regarding instant claim 3, Lange in view of Saito discloses the adhesive tape having a carrier comprising a propylene polymer matrix comprising a propylene homopolymer as cited in the rejection of claim 1 above.
	Lange in view of Saito does not explicitly disclose a non-optional amount of propylene copolymer.
	However, Henderson discloses machine oriented polymeric films comprising a propylene homopolymer, a propylene copolymer, or a blend thereof combined with at least one olefin elastomer (Claim 1). Henderson discloses that said propylene copolymers comprise polymers of propylene and up to 40% by weight of at least one alpha-olefin (paragraph [0021]), which are construed to be inclusive of the claimed comonomer amount recited by instant claim 1.  Henderson further teaches that the 
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to include the propylene copolymer of Henderson with the propylene homopolymer of Lange. The motivation for doing so would have been that Henderson establishes that a blend of a propylene homopolymer and copolymer is a functional equivalent to the selection of only a propylene copolymer in the formation of a polymeric film that also comprises an olefin elastomer. Furthermore, the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP § 2143(A).
	As to the relative amounts of propylene homopolymer and propylene copolymer, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected  results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980). See MPEP § 2144.05(II).
.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lange in view of Saito as applied to claim 1 above, and further in view of Fujii et al. (US Patent Application Publication No. US 2015/0274949 A1) (Fujii).

Regarding instant claim 4, Lange in view of Saito discloses the adhesive tape and carrier as cited in the rejection of claim 1, above. Lange further discloses that the melt index of the polypropylene of the invention is 0.5 to 5 g/10 min at 230ºC (paragraph [0043]).
While there is no disclosure in Lange that the melt index is measured by a specific process, absent evidence of criticality regarding how the melt index is measured and given that the melt index of Lange falls within the range presently claimed, it is the Examiner's position that Lange meets the requirements of the instant claim.
	Lange is silent regarding the specific elasticity modulus.
	However, Fujii discloses that propylene-based polymers having an elastic modulus of 500 MPa to 3000 MPa have optimized mechanical properties (paragraph [0066]). The range disclosed by Fujii is construed to include the range recited by the claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

	Therefore, it would have been obvious to combine Fujii with Saito to obtain the invention as specified by the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



							/Scott R. Walshon/                                                                            Primary Examiner, Art Unit 1759                                                                                                                            

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        02/24/2022